DETAILED ACTION
	Claims 1-15, 19-22, and 24 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    78
    75
    media_image1.png
    Greyscale
 in the reply filed on August 9, 2021 is acknowledged.  The search has been expanded to encompass aryl compounds having a sulfonyl fluoride and nitro group attached.
Priority
The claim to priority as a 371 filing of PCT/US18/39851 filed on June 27, 2018, which claims benefit of 62/526,914 filed on June 29, 2017 is acknowledged in the instant application file.
Information Disclosure Statement
The Information Disclosure Statement filed on December 3, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 7-15, 19, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a composition comprising an antibacterial aromatic sulfonyl fluoride agent and methods of treating a bacterial infection.  The independent claims do not put any further limits on the claims, and instant claim 2 allows for any aryl or heteroaryl group to be substituted by sulfonyl fluoride and an electron withdrawing group.
However, the instant specification provides detailed description where the compounds meet the structure of formula (II):  
    PNG
    media_image2.png
    114
    140
    media_image2.png
    Greyscale
, where Z1 is O, S, NR5, CR3=CR4, or CR3=N, and Z2 and Z3 are CR6 or N.  Working examples are provided that embrace this formula where Z1 is S or CR3=CR4 and Z2 and Z3 are CR6.  There are no general synthetic methods in order to extrapolate the synthesis to additional aryl or heteroaryl rings, or to different electron withdrawing groups.
The Applicant is reminded of the written description guidelines set out by the USPTO in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	While the genus is described by a generic formula, the generic formula is not sufficiently detailed to show that the Applicant was in possession of the full scope of the claimed invention at the time of filing.  Namely, that the definitions described above, while not being indefinite, are not sufficiently detailed in order to stand on their own as being adequately described.  Therefore, the “representative number of species” standard is used to determine whether the claims are adequately described.  MPEP 2163 goes on to describe what a "representative number of species" is:
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
	The species described in the specification do not cover the entire genus such that it is a representative sample of the genus as the species are close together in structure and only describe an extremely small portion of the claimed genus.  Therefore, the claims lack written description and are properly rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon et al. (US PGPUB 2010/0022584).
Kenyon et al. teach the serine protease inhibitor AEBSF, which has the structure 
    PNG
    media_image3.png
    102
    220
    media_image3.png
    Greyscale
, which is an aromatic sulfonyl fluoride, in a pharmaceutical composition in a method for the treatment of bacterial infections.  See paragraph 21, page 3; paragraphs 118-132, pages 11-12; and paragraphs 136-139, pages 12-13.  With respect to claim 7, the claim is drawn to the activity of the administered compound.  As the activity cannot be separated from the structure of the compound, Kenyon et al. inherently teach this property.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-15, 19, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (US PGPUB 2010/0022584) in view of Kataoka et al. (US PGPUB 2015/0104846).
Kenyon et al. teach the serine protease inhibitor AEBSF, which has the structure 
    PNG
    media_image3.png
    102
    220
    media_image3.png
    Greyscale
, which is an aromatic sulfonyl fluoride, in a pharmaceutical composition in a method for the treatment of bacterial infections.  See paragraph 21, page 3; paragraphs 118-132, pages 11-12; and paragraphs 136-139, pages 12-13.  With respect to claim 7, the claim is drawn to the activity of the administered compound.  As the activity cannot be separated from the structure of the compound, Kenyon et al. inherently teach this property.

Kenyon et al. teach that bacteria that have a GSI-beta gene are susceptible and include E. coli, and S. aureus.  See page 2, paragraph 15.  Additionally, the agents of Kenyon et al. are not beta-lactams, and would allow the person of ordinary skill in the art to envision that they can be used in cases where beta-lactams such as carbapenem are not effective as required by claims 12 and 13.  Finally, Kenyon et al. teaches that additional agents may be added to the composition including well known antibacterial agents.  See paragraph 119, page 11.  While Kenyon et al. do not specifically mention the agents of claims 14, 15, 22, and 24, some of the agents listed are well known antibacterial agents such as levofloxacin and streptomycin.
Kataoka et al. teach that sulfonyl fluorides having protease activity include AEBSF and 2-nitrobenzenesulfonyl fluoride.  See paragraph 30, page 2.  2-nitrobenzenesulfonyl fluoride reads on claims 2-4 where the compound is formula III, Z is CR3=CR4, and R1 and R2 are H.
The person of ordinary skill in the art would be motivated to combine the teachings of Kenyon et al. with the teachings of Kataoka et al. as both publications are drawn to the usage of sulfonyl fluoride compounds as protease inhibitors.  While Kataoka et al. does not specify that the compounds are serine-protease inhibitors, grouping the compounds together with the knowledge that AEBSF is a serine protease inhibitor would allow the person of ordinary skill in the art to look to Kataoka et al. for additional agents that would be a drop in replacement in the method of Kenyon et al. 
Therefore, the claims are prima facie obvious over the prior art.
Claims 1-15, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (US PGPUB 2010/0022584) in view of Kataoka et al. (US PGPUB 2015/0104846) and Patani et al. (Chemical Reviews, 1996, 3147-3176).

    PNG
    media_image3.png
    102
    220
    media_image3.png
    Greyscale
, which is an aromatic sulfonyl fluoride, in a pharmaceutical composition in a method for the treatment of bacterial infections.  See paragraph 21, page 3; paragraphs 118-132, pages 11-12; and paragraphs 136-139, pages 12-13.  With respect to claim 7, the claim is drawn to the activity of the administered compound.  As the activity cannot be separated from the structure of the compound, Kenyon et al. inherently teach this property.
Kenyon et al. do not teach where the agent is of formula I, II, and/or III, especially where Z1/Z is S, or a specific method of treating the bacteria listed in claims 8-13.  Additionally, Kenyon et al. do not specifically describe where the agent is administered with another agent as required by claims 14, 15, 22, and 24.
Kenyon et al. teach that bacteria that have a GSI-beta gene are susceptible and include E. coli, and S. aureus.  See page 2, paragraph 15.  Additionally, the agents of Kenyon et al. are not beta-lactams, and would allow the person of ordinary skill in the art to envision that they can be used in cases where beta-lactams such as carbapenem are not effective as required by claims 12 and 13.  Finally, Kenyon et al. teaches that additional agents may be added to the composition including well known antibacterial agents.  See paragraph 119, page 11.  While Kenyon et al. do not specifically mention the agents of claims 14, 15, 22, and 24, some of the agents listed are well known antibacterial agents such as levofloxacin and streptomycin.
Kataoka et al. teach that sulfonyl fluorides having protease activity include AEBSF and 2-nitrobenzenesulfonyl fluoride.  See paragraph 30, page 2.  2-nitrobenzenesulfonyl fluoride reads on claims 2-4 where the compound is formula III, Z is CR3=CR4, and R1 and R2 are H.
Patani et al. teach that phenyl and thiophenyl are bioisosteres, and that interchanging between the groups provides analogues with retention of biological activity.  See page 3158, first paragraph of Section E. Ring Equivalents.  Replacing the benzene ring of the compound of Kataoka et al. with a thiophenyl ring would yield the compound of instant claims 5, 6, and 21

Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-15, 19-22, and 24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626